PER CURIAM.
Appellant, The Florida Department of Health and Rehabilitative Services (Department), challenges an order of contempt rendered by the trial court against appellee, Danny G. Hinson, in which the court sua sponte reduced appellee’s accrued child support arrearage. We agree that the accrued child support arrearages should not have been retroactively reduced without notice and absent compelling circumstances or a valid defense. Dep’t of HRS v. Canady, 473 So.2d 273 (Fla. 2d DCA 1985).
Reversed and remanded for treatment in accordance herewith.
CAMPBELL, A.C.J., and ALTENBERND and QUINCE, JJ., concur.